Case 1:19-cv-02789-DDD-NYW Document 29 Filed 06/02/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Case No. 1:19-cv-02789-DDD-NYW

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  MARK RAY,
  REVA STANCHIW;
  RONALD THROGMARTIN;
  CUSTOM CONSULTING & PRODUCT SERVICES, LLC;
  RM FARM AND LIVESTOCK, LLC;
  MR CATTLE PRODUCTION SERVICES, LLC;
  SUNSHINE ENTERPRISES,
  UNIVERSAL HERBS, LLC;
  DBC LIMITED, LLC

                 Defendants.
                                                   _______________________________________

            JOINT STATUS REPORT REGARDING ISSUING SUBPOENAS
  ______________________________________________________________________________

         Gary Schwartz, in his capacity as state court appointed receiver for Mark Ray, Reva

  Stachniw, Custom Consulting and Product Services, RM Farm &Livestock, LLC, MR Cattle

  Production Services, Sunshine Enterprises, Universal Herbs, LLC, and DBC Limited, LLC

  (“Schwartz” or the “Receiver”) and the Securities and Exchange Commission (“SEC”) hereby

  submit this joint status report regarding the status of subpoenas the Receiver has issued pursuant

  to Fed. R. Civ. P. 45.

         1.      On March 4, 2020, the Receiver issued a federal subpoena for production of

  documents to Henderson State Bank (“HSB”) in Nebraska, which was served on March 9, 2020.

  HSB served written objections to the subpoena on March 23, 2020. The Receiver and HSB are

  conferring on filing a stipulated protective order in this case in order to protect documents HSB

  will produce in this matter.
Case 1:19-cv-02789-DDD-NYW Document 29 Filed 06/02/20 USDC Colorado Page 2 of 4




         2.      On March 27, 2020 the Receiver issued federal subpoenas for production on 1st

  Source Bank in Indiana, CUSB Bank in Iowa, and Citizens Bank in Illinois. The subpoena on

  CUSB was served on March 30, 2020. Due to COVID-19-related service restrictions in Illinois

  and Iowa, the Receiver was not able to serve the subpoenas on 1st Source Bank or Citizens Bank

  until May 6, 2020. The Receiver received responsive documents from CUSB on April 28, 2020,

  from Citizens Bank on May 26, 2020, and expects to receive documents from 1st Source Bank

  this week.

         3.      As its investigation continues, the Receiver may serve additional federal

  subpoenas to produce documents. Specifically, as the Receiver continues to receive bank records

  of investors and victims in the Ponzi scheme, it may uncover additional involved bank accounts

  and investors outside the state of Colorado, and will need to subpoena the records of said

  investors and bank accounts in order to perform a complete forensic analysis.

         4.      As mentioned above, the Receiver is still negotiating with HSB regarding its

  response to the subpoena and expects to file a stipulated protective order in this case to permit

  HSB and subpoenaed parties to produce bank-related documents confidentially.

         5.      Therefore, the Receiver respectfully requests that this Court maintain its Order

  lifting the administrative stay for the limited purpose of permitting the Receiver to issue federal

  subpoenas pursuant to Fed. R. Civ. P. 45 for the foreseeable future.

         6.      Such relief will facilitate the efficient administration of the Estate and permit the

  Receiver to meet his duties.

         7.      No party will be prejudiced by this continued relief.

  Respectfully submitted this 2nd Day of June 2020

                                                /s/ Katherine Roush
                                                John A. Chanin
                                                Katherine Roush
                                                FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                                   2
Case 1:19-cv-02789-DDD-NYW Document 29 Filed 06/02/20 USDC Colorado Page 3 of 4




                                    360 South Garfield Street, 6th Floor
                                    Denver, Colorado 80209
                                    jchanin@fostergraham.com
                                    kroush@fostergraham.com
                                    Phone: 303-333-9810
                                    Facsimile: 303-333-9786

                                    Attorneys for Gary Schwartz in his capacity as State-
                                    Court Appointed Receiver for Mark Ray, Reva
                                    Stachniw, Custom Consulting and Product Services,
                                    RM Farm &Livestock, LLC, MR Cattle Production
                                    Services, Sunshine Enterprises, Universal Herbs,
                                    LLC, and DBC Limited, LLC

                                    And

                                    /s/ Joshua A. Mayes
                                    Joshua A. Mayes
                                    U.S. Securities & Exchange Commission-Atlanta
                                    950 East Paces Ferry Road NE
                                    Suite 900
                                    Atlanta, GA 30326
                                    404-842-5747
                                    Email: mayesj@sec.gov

                                    Attorney for Plaintiff Securities and Exchange
                                    Commission




                                       3
Case 1:19-cv-02789-DDD-NYW Document 29 Filed 06/02/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd Day of June, 2020, I electronically filed the foregoing JOINT
  STATUS REPORT REGARDING ISSUING SUBPOENAS with the Clerk of the Court using
  the ECF system, and served via electronic mail to the following:


  Joshua A. Mayes
  U.S. Securities & Exchange Commission-Atlanta
  950 East Paces Ferry Road NE
  Suite 900
  Atlanta, GA 30326
  404-842-5747
  Email: mayesj@sec.gov

  Attorney for Plaintiff Securities and Exchange Commission




                                               /s/       Lucas Wiggins
                                                         Lucas Wiggins




                                                     4
